department of the treasury internal_revenue_service washington d c dec j tax_exempt_and_government_entities_division uniform issue list legend taxpayer a taxpayer b sep-ira c sep-ira d account e account f irag irah financial_institution i financial_institution j amount amount amount dear this is in response to your request dated date as supplemented by correspondence dated date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a represents that on date he received a distribution equal to amount from sep-ira c which was maintained by financial_institution i taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to his belief that the distribution was deposited into a tax deferred account and his lack of knowledge of the 60-day rollover requirement taxpayer taxpayer a's spouse represents that on date she received a distribution equal to amount from sep-ira d which was maintained by financial_institution i taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to reliance on her spouse taxpayer a in financial matters taxpayer a and taxpayer wanted to transfer their sep-iras to fdic insured accounts that they believed would better protect their retirement assets on date taxpayer a withdrew amount from sep-ira c which was wired to account e a non-ira account maintained by financial_institution j on the same date taxpayer withdrew amount from sep-ira d which was wired to account f a non-ira account maintained by financial_institution j from may of through march of taxpayer a withdrew amounts from account e for taxpayer a's and taxpayer 8's living_expenses which left amount in account e taxpayer did not make any withdrawals from account f federal_income_tax return taxpayer a and taxpayer while preparing their discovered that amount and amount had been deposited into non-ira accounts on april1 taxpayer a transferred amount ie that portion of amount that taxpayer a did not need for living_expenses to ira g on april1 taxpayer transferred amount to ira h ira g and ira h were maintained by financial_institution j taxpayer a and taxpayer paid the taxes owed on the portion of amount that was withdrawn in to pay for living_expenses li l6 l2 q l'l ' based on the above facts and representations you request the following rulings taxpayer a requests a waiver of the 60-day rollover requirement with respect to the date distribution of amount from sep-ira c and taxpayer b requests a waiver of the 60-day rollover requirement with respect to the date distribution of amount from sep-ira d sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement where the individual failed to complete a rollover to another ira within the 60-day rollover period because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability regarding ruling_request number taxpayer a has not established that he intended to roll over the distribution from sep-ira c to another ira as he used amount in account e as a checking account for living_expenses therefore pursuant to sec_408 of the code taxpayer a's request that the service waive the 60-day rollover requirement with respect to the distribution of amount is declined no portion of amount can be rolled over and must be included in taxpayer a's and taxpayer b's gross_income for the taxable_year thus the contribution of amount into ira g on date will not be considered a valid rollover under sec_408 regarding ruling_request number the information and documentation submitted by taxpayer b support her assertion that she intended to roll over amount into an ira relied on her spouse in financial matters and amount was not used for any other purpose therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount provided all other requirements of sec_408 except the 60-day requirement were met with respect to the contribution of rc il6l '1 amount to ira h amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours vfl carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
